Title: Thomas Jefferson to George Jefferson, 10 March 1809
From: Jefferson, Thomas
To: Jefferson, George


            Dear Sir  Washington Mar. 10. 09.
            By a vessel just departing hence for Richmond I send a number of packages as by the inclosed, in which however I believe there may be an error or two, for I have not yet got the bill of lading. I must pray you to procure for me 3. dozen stick chairs, of the kind marked in the margin, painted black with yellow rings, & forward them for me to Lynchburg. Couch’s boats are, I believe, the most to be depended on. I inclose you 100.D. to cover that & other expences. being all hurry on my departure I must here close with the assurances of my constant affection
            
              Th:
              Jefferson
          